         Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 1 of 22



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 TALLAHASSEE DIVISION


NANCY C. JACOBSON., et al.,

                    Plaintiffs,

v.                                                             Case No. 4:18-cv-00262-MW-CAS

SECRETARY LAUREL M. LEE,
in her official capacity only,

                    Defendant.
                                                                    /

                                    Plaintiffs’ Revised Exhibit List1

No.        Exhibit                              Secretary’s             Intervenors’    Admitted?
                                                Objection(s)            Objection(s)
1.         1-29-19 Jon Krosnick                 Hearsay (802)           Hearsay (802)   Per Pretrial
           Trial Expert Report                                                          Order
           (without appendices)

2.          1-29-19 Jon Krosnick                 Hearsay (802)          Hearsay (802)   Per Pretrial
            Trial Expert Report                                                         Order
            Appendix A (Jonathan
            Krosnick CV)

3.          1-29-19 Jon Krosnick                                                      Per Pretrial
            Trial Expert Report                  Hearsay (802)          Hearsay (802) Order
            Appendix B (Jonathan
            Krosnick Expert
            Testimony)

4.          1-29-19 Jon Krosnick                 Hearsay (802)          Hearsay (802)   Per Pretrial
            Trial Expert Report                                                         Order
1
    Revised to add Exhibits 111-120, pursuant to the Court’s Order (ECF No. 173).
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 2 of 22




No.    Exhibit                  Secretary’s      Intervenors’    Admitted?
                                Objection(s)     Objection(s)
        Appendices C-E
5.      1-29-19 Jonathan         Hearsay (802)   Hearsay (802)   Per Pretrial
        Rodden Trial Expert                                      Order
        Report (without
        appendix)

6.      1-29-19 Jonathan         Hearsay (802)   Hearsay (802)   Per Pretrial
        Rodden Trial Expert                                      Order
        Report Appendix A

7.      1-29-19 Jonathan        Hearsay (802)    Hearsay (802)   Per Pretrial
        Rodden CV                                                Order

8.      1-29-19 Paul Herrnson   Hearsay (802)    Hearsay (802)   Per Pretrial
        Trial Expert Report                                      Order

9.      1-29-19 Paul Herrnson   Hearsay (802)    Hearsay (802)   Per Pretrial
        Trial Expert Report                                      Order
        Appendix

10.     1-29-19 Paul Herrnson   Hearsay (802)    Hearsay (802)   Per Pretrial
        CV                                                       Order

11.     2-27-19 Jon Krosnick    Hearsay (802)    Hearsay (802)   Per Pretrial
        Second Trial Expert                                      Order
        Report

12.     Errata Sheet Re: 2-27-19 Hearsay (802)   Hearsay (802)   Per Pretrial
        Jon Krosnick Second                                      Order
        Trial Expert Report

13.     2-27-19 Jonathan        Hearsay (802)    Hearsay (802)   Per Pretrial
        Rodden Second Trial                                      Order
        Expert Report

14.     2-27-19 Paul Herrnson   Hearsay (802)    Hearsay (802)   Per Pretrial
        Second Trial Expert                                      Order

                                       2
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 3 of 22




No.    Exhibit                  Secretary’s     Intervenors’    Admitted?
                                Objection(s)    Objection(s)
        Report
15.     6-29-18 Jon Krosnick    Hearsay (802)   Hearsay (802)   Per Pretrial
        Report (without                                         Order
        appendices)

16.     6-29-18 Jon Krosnick    Hearsay (802)   Hearsay (802)   Per Pretrial
        Report Appendices C-D                                   Order

17.     7-20-18 Jon Krosnick    Hearsay (802)   Hearsay (802)   Per Pretrial
        Report                                                  Order

18.     Okaloosa County         Relevance       Cumulative
        Sample Ballot           (402)           (403)

19.     Brevard County Sample   Relevance       Cumulative
        Ballot                  (402)           (403)

20.     Leon County Official    Relevance       Cumulative
        Ballot                  (402)           (403)

21.     2018 Bradford County    Relevance       Cumulative
        Sample Ballot           (402)           (403)

22.     2016 Broward County     Relevance       Cumulative
        Sample Ballot           (402)           (403)

23.     2018 Citrus County      Relevance       Cumulative
        Sample Ballot           (402)           (403)

24.     2018 Columbia County    Relevance       Cumulative
        Sample Ballot           (402)           (403)

25.     2018 Dixie County       Relevance       Cumulative
        Sample Ballot           (402)           (403)

26.     2016 Escambia County    Relevance       Cumulative
        Sample Ballot           (402)           (403)

                                      3
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 4 of 22




No.    Exhibit                   Secretary’s     Intervenors’    Admitted?
                                 Objection(s)    Objection(s)

27.     2018 Franklin County     Relevance       Cumulative
        Sample Ballot            (402)           (403)

28.     2018 Indian River        Relevance       Cumulative
        County Sample Ballot     (402)           (403)

29.     2018 Jackson County      Relevance       Cumulative
        Sample Ballot            (402)           (403)

30.     2016 Lafayette County    Relevance       Cumulative
        Sample Ballot            (402)           (403)

31.     2018 Liberty County      Relevance       Cumulative
        Sample Ballot            (402)           (403)

32.     2018 Monroe County       Relevance       Cumulative
        Sample Ballot            (402)           (403)

33.     2018 Palm Beach          Relevance       Cumulative
        County Sample Ballot     (402)           (403)

34.     2018 Seminole County     Relevance       Cumulative
        Sample Ballot            (402)           (403)

35.     2016 Suwannee County     Relevance       Cumulative
        Sample Ballot            (402)           (403)

36.     2018 Wakulla County      Relevance       Cumulative
        Sample Ballot            (402)           (403)

37.     7-11-18 Barnett          Hearsay (802)   Hearsay (802)
        Affidavit

38.     Article: "Palm Beach     Hearsay (802), Hearsay (802),
        County resolves Delray   Relevance      Relevance
        Beach vote mix-up"       (402)          (402)


                                       4
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 5 of 22




No.    Exhibit                    Secretary’s      Intervenors’    Admitted?
                                  Objection(s)     Objection(s)

39.     Article: "2 officials:    Hearsay (802), Hearsay (802),
        Palm Beach County         Relevance      Relevance
        voters share blame in     (402)          (402)
        registration mix-
        ups"

40.     Article: "Palm Beach      Hearsay (802), Hearsay (802),
        County Dogged By          Relevance      Relevance
        Ballot Printing           (402)          (402)
        Problems"

41.     Article: "Recount         Hearsay (802), Hearsay (802),
        shows wrong winners       Relevance      Relevance
        declared in two           (402)          (402)
        Wellington election
        races"

42.     Article: "3,400 Ballots   Hearsay (802), Hearsay (802),
        Missing in Florida        Relevance      Relevance
        Election: Recount Flips   (402)          (402)
        Race"

43.     November 2014 Mike’s      Hearsay (802), Hearsay (802),
        Picks Voter Guide         Relevance      Relevance
                                  (402)          (402)

44.     November 2014 Spanish Hearsay (802), Hearsay (802),
        Voter Guide           Relevance      Relevance
                              (402)          (402)

45.     2016 Palm Beach Voter     Hearsay (802), Hearsay (802),
        Guide                     Relevance      Relevance
                                  (402)          (402)

46.     2018 Palm Beach           Hearsay (802),   Hearsay 802),
        Sample Republican         Relevance        Relevance

                                        5
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 6 of 22




No.    Exhibit                     Secretary’s      Intervenors’   Admitted?
                                   Objection(s)     Objection(s)
        Ballot                     (402)            (402)
47.     2018 Palm Beach            Hearsay (802),   Hearsay (802),
        Republican Voter Guide     Relevance        Relevance
        Mailing                    (402)            (402)
48.     Palm Beach Sample          Relevance        Hearsay (802),
        Ballot                     (402)            Relevance
                                                    (402),
                                                    Cumulative
                                                    (403)

49.     Ohio Secretary of State's Relevance         Relevance
        Office Voting Systems     (402)             (402), Not
        for Ohio’s 88 Counties                      disclosed in
                                                    discovery.

50.     2018 Polk County           Relevance
        General Election           (402)
        Reporting Results

51.     Florida Election Results
        Summary XML Schema
        Reference

52.     Florida Voting System
        Standards

53.     FSASE Supervisor of
        Elections Directory

54.     Rule 1S-2.053

55.     DS-DE 138 (referenced
        in Administrative Rule
        1S-2.053)

56.     June 2014 Florida
        Polling Place Procedures


                                         6
       Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 7 of 22




No.     Exhibit                       Secretary’s    Intervenors’     Admitted?
                                      Objection(s)   Objection(s)
         Manual
57.      Florida Secretary of
         State's Office - Political
         Party Information

58.      List of Florida Certified
         Voting Systems

59.      List of Voting Systems
         by County

60.2     Maria Matthews 7-13-18 Hearsay (802)        Hearsay (802)
         Declaration

61.      Excerpts from July 27,       Relevance
         2018 Preliminary             (402)
         Injunction Hearing
         Testimony of Maria
         Matthews

62.      Excerpts from March 27, Relevance
         2019 Deposition of      (402), form
         Maria Matthews          objections
                                 made during
                                 deposition

63.      Email 8-22-12 from           Hearsay (802), Hearsay (802),
         Gary Holland to              Relevance      Relevance
         <SOEContacts>                (402)          (402)

64.      Email chain 6-10-16 -        Hearsay (802), Hearsay (802),
                                      Relevance      Relevance
2
 To the extent Plaintiffs introduce exhibits 60, 61, and 62 or portions thereof, it
will be solely as a statement of a party opponent under Federal Rule of Evidence
801(d)(2), for impeachment, or both; and Plaintiffs object on grounds of Hearsay,
Federal Rule of Evidence 802, to Defendant and Defendant Intervenors seeking to
use or to introduce one or more of these exhibits into evidence.

                                            7
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 8 of 22




No.    Exhibit                    Secretary’s    Intervenors’     Admitted?
                                  Objection(s)   Objection(s)
        6-13-16 between           (402)          (402)
        Malcolm Chellman,
        Donna Brown, and
        Krist Bronson

65.     Email 1-11-12             Hearsay (802), Hearsay (802),
        between Gary              Relevance      Relevance
        Holland, Brian            (402)          (402)
        Corley, Mark
        Ard, and Maria
        Matthews

66.     1-12-18 Email from        Hearsay (802), Hearsay (802),
        Virgie Madrigal to        Relevance      Relevance
        numerous with             (402)          (402)
        Attachment Advisory
        Opinion DE 18-01.PDF

67.     Attachment Advisory       Relevance      Hearsay (802),
        Opinion DE 18-01.PDF      (402)          Relevance
        to Email SOS001192                       (402)

68.     Email 1-12-19 from      Hearsay (802), Hearsay (802),
        Maria Matthews to Janet Relevance      Relevance
        Modrow                  (402)          (402)

69.     Email 7-20-18 From:       Hearsay (802), Hearsay (802),
        Mark Earley To:           Relevance      Relevance
        Numerous                  (402)          (402)

70.     Email 7-20-18 From:       Hearsay (802), Hearsay (802),
        Ronald Labasky To:        Relevance      Relevance
        Numerous                  (402)          (402)

71.     Defendant-Intervenors'                   Hearsay (802)
        Response to Plaintiff’s
        First Requests for

                                        8
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 9 of 22




No.    Exhibit                        Secretary’s     Intervenors’     Admitted?
                                      Objection(s)    Objection(s)
        Admission

72.     Defendant Florida                             Hearsay (802)
        Secretary of State’s
        Response to Plaintiff’s
        First Requests for
        Admission
73.     Defendant Florida                             Hearsay (802)
        Secretary of State’s
        Responses to Plaintiffs’
        First Set of
        Interrogatories

74.     Defendant-Intervenors                         Hearsay (802)
        National Republican
        Senate Committee’s and
        Republican Governors
        Association’s Responses
        to Plaintiffs’ First Set of
        Interrogatories

75.     Defendant-Intervenors                         Hearsay (802)
        National Republican
        Senate Committee’s and
        Republican Governors
        Association’s Amended
        Response to Plaintiffs’
        Interrogatory 2

76.     Mark Earley 7-20-18           Hearsay (802)   Hearsay (802)
        Declaration

77.     July 13, 2018 Paul Lux        Hearsay (802)   Hearsay (802)
        Declaration

78.     2017-18 Voter’s Guide                         Hearsay (802),


                                            9
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 10 of 22




No.     Exhibit                    Secretary’s      Intervenors’     Admitted?
                                   Objection(s)     Objection(s)
        Okaloosa County                             Cumulative
                                                    (403)

79.     American Statistical       Hearsay (802)    Hearsay (802),
        Association Releases                        Relevance
        Statement on Statistical                    (402)
        Significance and P-
        Values
80.     Article: "Status Quo       Hearsay (802), Hearsay (802),
        Bias in Ballot Wording"    Relevance      Relevance
                                   (402)          (402)

81.     Article: "Online Polls   Hearsay (802), Hearsay (802),
        and Registration-Based Relevance        Relevance
        Sampling: A New          (402)          (402)
        Method for Pre- Election
        Polling

82.     Article: "Does Party       Hearsay (802),   Hearsay 802),
        Trump Ideology?            Relevance        Relevance
        Disentangling Party and    (402)            (402)
        Ideology in America"

83.     Article: "Who is           Hearsay (802), Hearsay (802),
        Ideological? Measuring     Relevance      Relevance
        Ideological Consistency    (402)          (402)
        in the American Public"

84.     Article: "Lost in Issue   Hearsay (802), Hearsay (802),
        Space? Measuring          Relevance      Relevance
        Levels of Ideology in the (402)          (402)
        American Public"

85.     Article: "Gender         Hearsay (802), Hearsay (802),
        Inequalities in Campaign Relevance      Relevance
        Finance"                 (402)          (402)


                                        10
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 11 of 22




No.     Exhibit                    Secretary’s      Intervenors’   Admitted?
                                   Objection(s)     Objection(s)
86.     Article: "Representing     Hearsay (802),   Hearsay (802),
        the Preferences of         Relevance        Relevance
        Donors, Partisans, and     (402)            (402)
        Voters in the US Senate"

87.     Michael Barber 4/30/19     Hearsay (802), Hearsay (802),
        Report in Response to      Relevance      Relevance
        Report of Dr.              (402)          (402)
        Christopher Cooper

88.     Dissertation: Buying       Hearsay (802), Hearsay (802),
        Representation: The        Relevance      Relevance
        Incentives, Ideology,      (402)          (402)
        and Influence of
        Campaign
        Contributors in
        American Politics, by
        Michael Barber

89.     Article: Estimating      Hearsay (802), Hearsay (802),
        Neighborhood Effects     Relevance      Relevance
        on Turnout               (402)          (402)
        from Geocoded Voter
        Registration Records, by
        Michael Barber and
        Kosuke Imai

90.     Article: "The Effect of    Hearsay (802), Hearsay (802),
        Abortion Legalization      Relevance      Relevance
        on Sexual Behavior:        (402)          (402),
        Evidence from Sexually                    Prejudicial
        Transmitted Diseases"                     (403)
91.     Article: "Mandatory        Hearsay (802), Hearsay (802),
        Waiting Periods for        Relevance      Relevance
        Abortions and Female       (402)          (402),
        Mental Health"                            Prejudicial
                                                  (403)


                                        11
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 12 of 22




No.     Exhibit                   Secretary’s    Intervenors’     Admitted?
                                  Objection(s)   Objection(s)

92.     Article:                  Hearsay (802), Hearsay (802),
        "ECONOMETRIC              Relevance      Relevance
        ANALYSES OF U.S.          (402)          (402),
        ABORTION POLICY:                         Prejudicial
        A CRITICAL                               (403)
        REVIEW"
93.     Excerpt from "The Party   Hearsay (802), Hearsay (802),
        of Death"                 Relevance      Relevance
                                  (402)          (402),
                                                 Prejudicial
                                                 (403)

94.     Article: "Abortion        Hearsay (802), Hearsay (802),
        Access and Risky Sex      Relevance      Relevance
        Among Teens: Parental     (402)          (402),
        Involvement Laws and                     Prejudicial
        Sexually Transmitted                     (403)
        Diseases"

95.     Article: "Do parental     Hearsay (802), Hearsay (802),
        involvement laws deter    Relevance      Relevance
        risky teen sex"           (402)          (402),
                                                 Prejudicial
                                                 (403)

96.     Article: "Abortion        Hearsay (802), Hearsay (802),
        access and risky sex"     Relevance      Relevance
                                  (402)          (402),
                                                 Prejudicial
                                                 (403)

97.     Article: "The             Hearsay (802), Hearsay (802),
        Relationship Between      Relevance      Relevance
        Abortion Liberalization   (402)          (402),
        and Sexual Behavior:                     Prejudicial
        International Evidence"                  (403)


                                       12
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 13 of 22




No.     Exhibit                   Secretary’s    Intervenors’     Admitted?
                                  Objection(s)   Objection(s)

98.     Article: "Shleifer's      Hearsay (802), Hearsay (802),
        Failure, Reviewed by      Relevance      Relevance
        Jonathan Klick"           (402)          (402),
                                                 Prejudicial
                                                 (403)

99.     Submission by British     Hearsay (802), Hearsay (802),
        American Tobacco          Relevance      Relevance
        Limited opposing the      (402)          (402),
        Smoke-Free                               Prejudicial
        Environments (Tobacco                    (403)
        Plain Packaging)
        Amendment Bill

100.    British American          Hearsay (802), Hearsay (802),
        Tobacco response to the   Relevance      Relevance
        Department to Health      (402)          (402),
        discussion document, 5                   Prejudicial
        September 2008                           (403)

101.    Article: "When Should     Hearsay (802), Hearsay (802),
        You Adjust Standard       Relevance      Relevance
        Errors for Clustering,"   (402)          (402)
        October 2017

102.    Article: "Reducing Soda   Hearsay (802), Hearsay (802),
        Consumption"              Relevance      Relevance
                                  (402)          (402),
                                                 Prejudicial
                                                 (403)

103.    1951-1952 Report of the
        Florida Secretary of
        State

104.    1955-1956 Report of the


                                       13
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 14 of 22




No.     Exhibit                    Secretary’s    Intervenors’   Admitted?
                                   Objection(s)   Objection(s)
        Florida Secretary of
        State

105.    1959-1960 Report of the
        Florida Secretary of
        State

106.    State of Florida
        Tabulation of Votes Cast
        in the November 3, 1964
        General Election

107.    State of Florida
        Tabulation of Votes Cast
        in the November 8, 1966
        General Election

108.    State of Florida
        Tabulation of Votes Cast
        in the November 3, 1970
        General Election

109.    State of Florida
        Tabulation of Votes Cast
        in the November 2, 1954
        General Election

110.    State of Florida
        Tabulation of Votes Cast
        in the November 5, 1974
        General Election

111.    Mark Earley text        Hearsay (802), Hearsay (802),
        message with Paul Lux – Relevance      Relevance
        Part 1 – July 12, 2018  (402)          (402),
                                               Foundation
112.    Mark Earley text        Hearsay (802), Hearsay (802),


                                        14
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 15 of 22




No.     Exhibit                 Secretary’s            Intervenors’     Admitted?
                                Objection(s)           Objection(s)
        message with Paul Lux – Relevance              Relevance
        Part 2 – July 12, 2018  (402)                  (402),
                                                       Foundation
113. Mark Earley text                Hearsay (802), Hearsay (802),
        message with Paul Lux – Relevance              Relevance
        Part 3 – July 12, 2018       (402)             (402),
                                                       Foundation
114. Mark Earley text                Hearsay (802), Hearsay (802),
        message with Paul Lux – Relevance              Relevance
        Part 4 – July 12, 2018       (402)             (402),
                                                       Foundation
115. Paul Lux text message           Hearsay (802), Hearsay (802),
        with Mark Earley – Part Relevance              Relevance
        1 – July 12, 2018            (402)             (402),
                                                       Foundation
116. Paul Lux text message           Hearsay (802), Hearsay (802),
        with Mark Earley – Part Relevance              Relevance
        2 – July 12, 2018            (402)             (402),
                                                       Foundation
117. Paul Lux text message           Hearsay (802), Hearsay (802),
        with Mark Earley – Part Relevance              Relevance
        3 – July 12, 2018            (402)             (402),
                                                       Foundation
118. Paul Lux text message           Hearsay (802), Hearsay (802),
        with Mark Earley – Part Relevance              Relevance
        4 – July 12, 2018            (402)             (402),
                                                       Foundation
119. Paul Lux text message           Hearsay (802), Hearsay (802),
        with Mark Earley – Part Relevance              Relevance
        5 – July 12, 2018            (402)             (402),
                                                       Foundation
120. Email String between            Hearsay (802), Hearsay (802),
        Paul Lux and Emily           Relevance         Relevance
        Jeanne Barber – May 10, (402)                  (402),
        2018                                           Foundation
Plaintiffs reserve the right to identify additional exhibits for impeachment purposes
and to use any exhibits offered and admitted on Defendants’ and Defendant-


                                         15
      Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 16 of 22




No.     Exhibit                     Secretary’s       Intervenors’       Admitted?
                                    Objection(s)      Objection(s)
Intervenor’s Exhibit Lists. Plaintiffs also reserve the right to create and produce to
opposing counsel additional demonstrative exhibits before presenting them at trial.

Plaintiffs may also rely on the following publicly available materials from other
states, as to which Plaintiffs contend that the Court may take judicial notice:

                        Ballot Order Legislative Materials
   Identifier         Description          Secretary’s              Intervenors’
                                           Objection(s)             Objection(s)
         A        O.R.C. Ann. §        Relevance (403)           Relevance (403)
                  3505.03(B)

         B        Oh. Const. Art. V, §   Relevance (403)         Relevance (403)
                  2a

         C        New Hampshire RSA Relevance (403)              Relevance (403)
                  656:5(II)

         D        N.D. Cent. Code, §     Relevance (403)         Relevance (403)
                  16.1-11-27(1)-(2)

         E        K.S.A. § 25-610(a))    Relevance (403)         Relevance (403)

         F        13-12-205, MCA         Relevance (403)         Relevance (403)

         G        N.J. Stat. Ann. §      Relevance (403)         Relevance (403)
                  19:14-12

         H        A.C.A. § 7-5-          Relevance (403)         Relevance (403)
                  207(c)(1)

         I        Cal. Elec. Code §      Relevance (403)         Relevance (403)
                  13111

         J        Ala. Stat. §           Relevance (403)         Relevance (403)
                  15.15.030(6)



                                          16
Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 17 of 22




Identifier       Description            Secretary’s      Intervenors’
                                       Objection(s)      Objection(s)
    K        Idaho Code § 34-       Relevance (403)   Relevance (403)
             2419

    L        Va. Code Ann. §        Relevance (403)   Relevance (403)
             24.2-613(c)
   M         26 Okl. St. § 6-106    Relevance (403)   Relevance (403)

    N        C.R.S. § 1-5-404(1)    Relevance (403)   Relevance (403)

    O        N.M. Stat. Ann. § 1-   Relevance (403)   Relevance (403)
             10-8.1(A)-(B)

    P        R.I. Gen. Laws § 17- Relevance (403)     Relevance (403)
             19-9.1
    Q        S.D. Codified Laws § Relevance (403)     Relevance (403)
             12-16-3.1

    R        W. Va. Code § 3-5-     Relevance (403)   Relevance (403)
             13a(b)(2)

    S        Code of Ala. § 17-6-   Relevance (403)   Relevance (403)
             25

    T        HRS § 11-115(a)        Relevance (403)   Relevance (403)

    U        La. R.S. § 18:1259(6) Relevance (403)    Relevance (403)

    V        La. R.S. §             Relevance (403)   Relevance (403)
             18:551(C)(1)(c)

   W         21-A M.R.S. §          Relevance (403)   Relevance (403)
             601(2)(B)

    X        Nev. Rev. Stat. Ann.   Relevance (403)   Relevance (403)
             § 293.267(2)

    Y        Utah Code Ann. §       Relevance (403)   Relevance (403)


                                    17
Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 18 of 22




Identifier       Description            Secretary’s       Intervenors’
                                        Objection(s)      Objection(s)
             20A-6-302(1)(b)

    Z        17 V.S.A. §           Relevance (403)     Relevance (403)
             2472(b)(2)

   AA        Miss. Code Ann. §     Relevance (403)     Relevance (403)
             23-15-367(2)(f)

   BB        North Carolina        Relevance (403)     Relevance (403),
             House Audio                               Not disclosed in
             4/25/2017                                 discovery

   CC        ORS § 254.155(3)      Relevance (403)     Relevance (403)

   DD        Tenn. Code Ann. § 2- Relevance (403)      Relevance (403)
             5-208(d)(1)

   EE        N.C.G.S.A. § 163A-    Relevance (403)     Relevance (403)
             1114 (2018)

   FF        N.C.G.S.A. § 163A-    Relevance (403)     Relevance (403)
             1114 (2015)

   GG        N.C.G.S.A. § 163A-    Relevance (403)     Relevance (403)
             1114 (2017)

   HH        North Carolina        Relevance (403)     Relevance (403)
             Session Law 2016-
             109

    II       2018 North Carolina   Relevance (403)     Relevance (403)
             Laws S.L. 2018-99
             (H.B. 496)

    JJ       North Carolina        Relevance (403)     Relevance (403)
             Session Law 2016-                         Not disclosed in
             109 – Legislative                         discovery


                                   18
Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 19 of 22




Identifier       Description           Secretary’s       Intervenors’
                                       Objection(s)      Objection(s)
             Record

   KK        North Carolina       Relevance (403)     Relevance (403),
             House Bill 496                           Not disclosed in
             Voting Results                           discovery
   LL        North Carolina       Relevance (403)     Relevance (403),
             Supreme Court                            Hearsay (802), Not
             Retirement Notice                        disclosed in
                                                      discovery

  MM         North Carolina       Relevance (403)     Relevance (403),
             Supreme Court List                       Hearsay (802), Not
             of Justices 2019                         disclosed in
                                                      discovery
   NN        NC State Board       Relevance (403)     Relevance (403),
             Candidate Order                          Not disclosed in
             Press Release                            discovery
             2/28/2018: State
             Board Randomly
             Selects Candidate
             Order for 2018
             Ballots
   OO        NC Legislative       Relevance (403)     Relevance (403),
             Library Senate                           Not disclosed in
             Committee on Rules                       discovery
             and Operations 06-
             12-2018 Minutes

   PP        NC Legislative        Relevance (403)    Relevance (403),
             Library Senate Select                    Not disclosed in
             Committee on                             discovery
             Elections 06-12-2018
             Minutes

   QQ        NC Legislative       Relevance (403)     Relevance (403),
             Library House                            Not disclosed in
             Committee on Rules                       discovery


                                  19
Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 20 of 22




Identifier       Description           Secretary’s       Intervenors’
                                       Objection(s)      Objection(s)
             Calendar and
             Operations 04-25-
             2017 Minutes


   RR        North Carolina       Relevance (403)     Relevance (403),
             Senate Leadership                        Not disclosed in
             Listing 2015-2016                        discovery
             Session

   SS        North Carolina       Relevance (403)     Relevance (403),
             Senators Listing                         Not disclosed in
             2015-2016 Session                        discovery
             (Feb. 2016)

   TT        North Carolina       Relevance (403)     Relevance (403),
             Senators Listing                         Not disclosed in
             2015-2016 Session                        discovery
             (Nov. 2016)

   UU        Forsyth County       Relevance (403)     Relevance (403),
             Sample Ballot (2018)                     Not disclosed in
                                                      discovery
   VV        Forsyth County       Relevance (403)     Relevance (403),
             Sample Ballot (2016)                     Not disclosed in
                                                      discovery




                                  20
    Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 21 of 22



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 3, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to all Counsel of Record.


      Respectfully submitted,

                                          /s/Frederick S. Wermuth
                                          Frederick S. Wermuth
                                          Florida Bar No.: 0184111
                                          KING, BLACKWELL, ZEHNDER
                                              & WERMUTH, P.A.
                                          P.O. Box 1631
                                          Orlando, FL 32802-1631
                                          Telephone: (407) 422-2472
                                          Facsimile: (407) 648-0161
                                          fwermuth@kbzwlaw.com

                                          Marc E. Elias
                                          Elisabeth C. Frost*
                                          Jacki L. Anderson*
                                          John M. Geise*
                                          PERKINS COIE LLP
                                          700 Thirteenth St., N.W., Suite 600
                                          Washington, D.C. 20005-3960
                                          Telephone: (202) 654-6200
                                          Facsimile: (202) 654-9959
                                          melias@perkinscoie.com
                                          efrost@perkinscoie.com
                                          jackianderson@perkinscoie.com
                                          jgeise@perkinscoie.com

                                          Abha Khanna*
                                          PERKINS COIE LLP
                                          1201 Third Avenue, Suite 4900


                                          21
Case 4:18-cv-00262-MW-CAS Document 177 Filed 07/03/19 Page 22 of 22



                                Seattle, WA 98101-3099
                                Telephone: (206) 359-8000
                                Facsimile: (206) 359-9000
                                akhanna@perkinscoie.com

                                Counsel for the Plaintiffs
                               *Admitted Pro Hac Vice




                                22
